PICTURE # 433

DESCRIPTION: MUSSURANA

LOCATION: HANDWRITTEN LIST #125
TROVAN PIT TAG # T401 207958

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS - MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 1o0f100 Document 75-2

 
 

PICTURE # 5

DESCRIPTION: CORN SNAKE

LOCATION: D12/ HANDWRITTEN LIST #32
MADACC REGISTRATION 209287

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 2 of 100 Document 75-2
 

PICTURE # 119

DESCRIPTION: BLACK KINGSNAKE

LOCATION: IB1i2. / HANDWRITTEN LIST #201
MADACC REGISTRATION 209257

PICTURE TAKEN: 3%? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

EXPERT WITNESS —- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 3 0f 100 Document 75-2
 

PICTURE # 114

DESCRIPTION: KING SNAKE (FLORIDA)

LOCATION: IB7 / HANDWRITTEN LIST #200
MADACC REGISTRATION 209251

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 4 0f 100 Document 75-2
 

PICTURE # 113

DESCRIPTION: CALIFORNIA KING SNAKE

LOCATION: D2 / HANDWRITTEN LIST #198
MADACC REGISTRATION 209218

PICTURE TAKEN: 3®° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 5of100 Document 75-2
 

PICTURE # 118

DESCRIPTION: BLACK KINGSNAKE

LOCATION: IB14 / HANDWRITTEN LIST #173
MADACC REGISTRATION 209260

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 6 of 100 Document 75-2
 

PICTURE #431

DESCRIPTION: GIANT MADAGASCAR HOGNOSE

LOCATION: D42/HANDWRITTEN LIST #182
MADACC REGISTRATION 209225

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

EXPERT WITNESS ~— MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 7 of 100 Document 75-2
 

 

PICTURE # 430

DESCRIPTION: MADAGASCAR HOGNOSE (GOLDEN)

LOCATION: D11/HANDWRITTEN LIST #127

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

 

EXPERT WITNESS —- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 8 of 100 Document 75-2
    

i iit Bj Hy gs
ey sla i

PICTURE # 21

DESCRIPTION: CALIFORNIA KING SNAKE - STIPED PHASE

LOCATION: D9/ HANDWRITTEN LIST #24
MADACC REGISTRATION 209286

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 9 of 100 Document 75-2
 

PICTURE # 126

DESCRIPTION: GREY RAT SNAKE

LOCATION: D30 / HANDWRITTEN LIST #51
MADACC REGISTRATION 209300

PICTURE TAKEN: 3° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 10o0f100 Document 75-2
SECTION 9
SNAKES - PYTHON

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 110f100 Document 75-2
OT JOT ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IT
OT
iT NOHLAd NVITVIYLSNV 9d 61/Z1/s 677602 9a 661 T SET
dd JOVAVIA
6
8
£inav d NOHLAd JANO 6T/2T/S 666202 vst T LET TOE
DIVAVA
ZL
9
dlVd ONIGAAYa Trad SLT
NIZld tv 4 Tra OT/¢T vZ60Z TZ
NOHLAd NVDIX3W (9 [tus ovc60 ddA JDVaVA 9et t
S
A ulVd ONIQ33Ya 696402 Z6rL
IDVAVIN Z SET 9TT
Niviit TIVINS NOHLAd NVOIX3W (Vv # IVOIGIN
v
NOHLAd €
NOHLAd - S3IVNS (£2) INO ALNAML.
Z
DPILVINaO HWA T
Ina9s3s100V iW G3AOWSY | # NOILYLSIDAY C3IO.LN3ANI
Aava xaS saldads / aaayg adi ava avaVIN AST HOIHM aNaHM JO# |#WSALI| #5!d
390V WLOL
W 1 >] of 7 ot H 9 4 J qd 2 q Vv

 

 

 

 

 

 

 

 

 

 

6T0Z/8 4O SV (SALON NALLIUM ‘DOVQVIN ‘GdIN) SJDUNOS 33HHL NOUS AYOLNJANI NOHLAd - ANVNS PES-9T HAS) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 12 o0f100 Document 75-2
OT 40 Z ADWd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TT
Il XKQN3ddV OT
LIAYAd
00€'Z - 008‘T 00°009 HLIM AINO N ° Vivien sutav TOO vo eeun
LYOd INI
6
Il XIQN3ddV 8
ONIYdSAIO LIA 002
~ id 8 mene SNADVAITO
ON HE HLIM AINO N NVNVYELSNVY | AYVN NYO O'T'O SIsvit
Ae - HE LYOdWI! JALLdV3
Z
HOW] OOT'T II XIGNAddV VOINaIy 3
LIWYad 666T OdX4 a Y¥o10918
SAIaVa OOP - OOE N TWHLNAD WNOLAVG A oO'T'O SNIW3DOXOT
O0T‘E - 0052 HLIM KINO 3 ODIXIW
LHOdIALL
il XIQN3ddV OTOZ 5
HOV3 OOT’T ALUNY4d VOIFIANY Y¥iddgs35ya wo10919
silavd OOP ~ OOF HLIM AINO N TWHYLNID ALVAId A OO'T
: ; SNIW3D0X01
OOT'E - 00S‘Z LYOdIN| 8 ODIXIIN LHONVD
aim
v
€
c
T
mare iyantva SLD NON | 82HA WOW NIDIYO SALLVN luna oun N-A | 000 AWN
8 QALYOdWI Ma
GALVINILS3 GALVINILSS =| / G3LYOdIN| | /SNOWONRA /ANLdvo 33 Olle JISLLNAIDS
M A n 1 S y 6 d Oo N

 

 

6102/8 JO SV (SALON NALLINM ‘JOVAVW ‘ddiA)) SIDUNOS 34NHL WOYd AMOLN3ANI NOHLAd - JIVNS ES-9T :#aSVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 13 0f 100 Document 75-2
OT JO € JDWd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ST
sa €8T
NIS 14 T W NOHLAd Tiv (4 sd ot/zt/s TZZ60Z
ddl DOVaVIN et éUL
LT
NI Z14T W NOHLAd Tiv@ (Vv va OT/ZT/S 077602 vd £0¢ OT ZvT STT
Gd JOVaVIN
OT
ST
J NOHLLAd 4Sawung (4 OT/ZT/S €96L02 ate TvT €2Z
DOVaVIN
vT
TUNAANL NOH.LAd ASSN (Vv OT/ZT/S T96402 £ZL rd OVT L0@
W DOVaVIN
€T
ZI
iva ve sna
diZ LINGVY | NOHLAd LadyvD3IONAL| = Zrad OT/ZT/S 80€60Z ad YIMOLINVI} = T 6ET OTT
IDaVIN
DLVIAD HOVS3 t
LN3DS7100V d-W Q3AOWSY | # NOLLYISID94 GAIYOLN3ANI
saval = 36 SilD4dS / Gi44u ad 31a spvavw | SIT HOIHM aNaHM JO # |#IWALI| #Old
IDV WILOL
W 7 >} ff oI H 5 4 q qd 3 q Vv

 

 

6102/8 40 Sv (S3LON NILLIYM ‘ODVGVW ‘GdiAl) SIDYNOS FIYHL WOU AYOLNAANI NOHLAd - JIVNS PES-9T ‘#3ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 140f100 Document 75-2
OT JO v ADV

 

 

 

 

 

 

 

 

 

 

Nuallvd Wolddv WAROA YW "
LAV3Y9D HLIM II XIGNAdd¥ N OO'T snisa
NVYVHVS-ENs N3aTIND NOHLAd
SLE - 0SZ
AV GFHOLVH
NYSLLVd W
Vorudv- ALEWAIA a. SNIDOSY fT
AVIS HLIM II XIGNAddV N N3TIND oo T
NVYVHVS-9NSs NOHLAd
SLE - OSZ LV G3HOLVH
oT
TIAVIIVAV ST
YIONO1 SNL.LLYVIAIS
Vv
006 - 004 ooo0y «= JON LV Aaov N isvatinos LW oto | snumow
Wad SdIDadS NOHEAd
Ga11M1Say
UXKIONAddYy
li XIGN3ddV VE
SNLLVIAIG
0SZ - 002 00Z - OOT LIM MNO N VISV NUOd OOT SNYNIOW
ISVAHLNOS AAILAVD
LYOdWII NOHLAd
€T
Il XIGNAddV 0T0Z cr
ALINYSd eae, 3NDS34H !fSNAJHD
00S°Z - 008'T 00°002T HLIM AINO N - SNaaND SLVAId TOO VLOTIdS
LYOdWI 1S3MO4NIVY NY¥Od ViNAYOW
JALLdV>
T
manne Ww. anTWA nea NON aUSHM WOES) ARO SALLWN onvs aus N-A if O00 AIAN
8 GILYOdWI qua
GALVINLLSA G3LVINLLSS «| /O3LYOdW | /SOWONAA /3A1dvo 3 Olle JISLLNAIDS
M A nN 1 S uy Oo d oO N

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 40 SV (SI.LON N3LLIYM SOVAVW ‘ddWW) SIDUNOS JFYHL WOYS AUOLNJANI NOHLAd - JIVNS ES-9T “#3SVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 15 of 100 Document 75-2
OT 40 S ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

€Z
OTal 6LT
W NOHLAd TIv¢ (9 otal OT/2t/s SS760Z
/ adw DOVAVIN Sr coe
zz
NI814Z Linav NOH.LAd Tiv¢@ (4 Sal OL/ZT/s 87607 sail 68T Lot 8Z
adWw DOVaVIN
TZ
Nivliz | iInav NOHLAd Tiv@ (3 val OT/2T/S LvZ60Z val 981 9VT OE
GdW JOVAVIN
02
ova PLT
NIS 14 T J NOHLAd Tiv@ (G ova OL/zt/s 6EZ60Z T
( feu GdW 2oVaVIN sv s0¢
61
sea T8T
J N sea
OHLAd TIVv¢ (D9 € OT/2T/¢ vE760Z daw svavN vet €0Z
DIMLVINAD HOvA T
LN3ADSIIOIV d- Q3SAOWAY | # NOILLYLSISSY QalyO.LN3SANI
Aaya x35 $3194dS / a3454yd adi awa sovayw | LST HOIHM MOHAN JO # |#WALI] #23Id
IDV WLOL
W 7 af or fo. H 5 4 J qd 9 q Vv

 

 

6T0Z/8 JO SV (SILON NALLIYM ‘SOVAVIAI ‘GdiN)) SIDYNOS JIYH.L WOU AYOLNAANI NOHLAd - DIVNS VES-9F -#ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 16 of 100 Document 75-2
OT 410 9 ADV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

€¢
Nyung
00"08 00°0S i XIaNaday N Woluav TWULNSA oot snioay
NVHVHVS-dNS| HIM NOHLAd
4INDS3AY
NY¥3LLVd ce
WINLVAIA
LVAD HLIM II XIQGN3ddV N vyuuveg ns NaTinNd NOH
SLE - OSZ iV GIHDLVH
. s00z Te
NYaLva ona 02
LVIYO HLM I XIGNaddV¥ N wyuvitve-ans ene sniday
S/€-0S7 oO) NOHLAd
LV G3HDLVH
02
Nualtyd Vodv WAIIYAIA sninay
LV3IYS HLM II XIGNAddVv N oO TO
NVYVHVS-8Ns Na TINS NOHLAd
GLE - OSE
LY GAHDLVH
6T
Nualivd : VoINsV tyne snio3ay
AWIYD HLM II XIGNaddV¥ N O'T0
G/€ - 07 NVYVHVS-ans| NYO NOH.LAd
JALLdV2
T
iW anosay “aan
een ‘ Ww. INVA ID ION aWaHM WOW | ono JALLYN husnvo aum| “7A | 000 AWN
3 a3 L4OdWl
G3LVIILSS G3LVWILsa | /GaLyodwi | /SNOWON3A / 3ALLdVD G33¥8 | OLLVY JHILNAIDS
M A n 1 S ul o d O N

 

 

6102/8 40 SV (SZLON N3.LLIYM ‘OVA ‘ddIN) S3DYNOS JIYHL WOUd ANOLN3ANI NOHLAd - JIVNS ES-9T -#3SVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 17 of 100 Document 75-2
OT4IOZ49Vd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TE
O€
OTT
J NOHLAd NVDIXIIN OT/2T/S tsi T 7LZ
NALLY
CNVH GdiN
6Z
8z
10 SUA TE J AuAIoNOW TOM 8d OT/2t/s S8760Z 8d ee T ZST LZ
14 8T
NOHLAd GALVINDILIY adi SOWAIN
LZ
92
vs sna
€za
4 NOHLAd T1V9 (f €za OT/ZT/S 67602 ad YIMOL JV TST
DOVaVAN
Sz
ev
sza SNG
W NOHLAd 1 sza Ot/ZT/s Zz OST
d Tiva (I zZ /et/ £67602 daw lwamol avd
DOVAaVIN
vz
Tv
sta SNa
J 61 60T
NOH.LAd T1vV9 (H 9rd OT/2T/S LOE60Z aaw  {luamonayvi
JOVAVIN
DLWIdaD Ova T
ANJDS3TOdV d-W QSAOWSY | # NOLLYLSIDSY Q3I¥O.LN3SANI
Agva yas s3ldads / aaa ad ava Sovownl ISM HOIHM SuaHAA JO # |HWOLI] #21d
WLOL
IOV .
W 1 >] of fot H 5 4 J d 2 q Vv

 

 

6102/8 40 Sv (SALON N3LLINM ‘JOVAVIN ‘ddIA!) SIDUNOS F3YHL WOU AMOLNZANI NOHLAd - 3WNS PES-OT ‘#ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 18o0f 100 Document 75-2
OT 40 8 39Vvd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TE
o€
OTOZ
4aq334a
ME- 00S‘Z OO” - OOF II XIGNAdd¥ J1VAId OTO ¥OTOIIE
SNINSDOXOT
NYOd
AALLdVD
62
_ WINTEVAIA 8z
00S‘ZT - NOT | O00‘ - 00S‘E | 11 XIGN3ddV » visv Minos NaTInND O'T'O a on. a
LV G3HOLVH
LZ
92
INNIVAIA
SLE - O97 00°00T IL XIGN3dd¥ Lavuved ns N3aTIND OT'O wottad
LV G3HDLVH
SZ
AINIYVAIA
Vorusv snioay
STT - OOT OOT - SZ II XIQN3ddV¥ NATIND OOT
NVYUVHVS-2 NOHLAd
YVHVS"ENS IW GSHOLVH
ve
GLE - OSZ 00°00T I XIGN3dd¥ voldav ‘yaniny O'T'O SmMoy
WUVHVS-ANS NOHLAd
N S IV GQ3HDLVH
T
Nau Ww smava SLD NON [PEHMINOYS) ori SALLWN Lugo auM NA | 000 AWN
8 G3LIOdINI qisva
GALVWIILLSS GALWWLESS § | /GaLYOdINl | /SNOWON3A / 3AlLdvO OlLWa Srainal7>
M A n L S y 0 d Oo N

 

 

6102/8 4O SV (SALON N3LLIYM SOVAVW ‘ddiN) SIDUNOS JIYHL WOYS ANOLNIANI NOHLAd - SIVNS VES-9T -#3SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 19 of 100 Document 75-2
OT 4O 6 ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| SE
LE
_ | | 9€
ce
ve
602
isi
£6L0Z Zz vez
VUNINId NOH.LAd OT/2T/S 6 NALLY T 98
GNVH GdW
ee
Ze
S0z
isn
T GL
d NOHLAd T1Va OT/ZT/S NALLIWM Zz
GNVH Gd
MLVIaD “Howa t
Andosa100v d- Q3AOWSY | # NOLLYISIS3Y G3INOLNIANI
agval = _y3¢ saldads / 034ua Gdw ava sovayw | TSTTHSIHM | ata 30 é #WA3LI| #3ld
IOV
W 1 >] of | ot H 9 4 3 q > d Vv

 

 

6102/8 4O SV (SELON N3LLIUM ‘OVI ‘GdIN) S3DUNOS JFYHL WOU AMOLNSANI NOHLAd - DIVNS VES-9T -#ASVO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 20 of 100 Document 75-2
OT 40 OT 39Vd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OO'OTZ‘ZES OL SE
OO'OTH‘6Z$ 6T0Z/3 INIVA TWLOL LE
OO';OSO’TTS OL 9€
00°SZT‘OTS OT0Z/S AMIVA WLOL SE
vE
00S‘ - NZ IN XIGNAadd¥ 4838
JLVAIYd
€€
8002 ce
WOTYEVAIA
N3ATIND
- II X1QNaddV¥
SLE - 0SZ OOT GaHOLVH
NYO
JAILAVD
T
rau Ww anta SLD NON aUAHM O'S) DIO JALLWN aon GUA N-A | 000 AWN
LO.
GALVIWILS3 GaLVWILLSS § | /GaLuodwi | SNOWoNaA me {IALdVD oaa8a | OlLVve JISILLNIDS
M A n L S u o d O N

 

 

6102/8 JO SW (S3LON NALLIYM ‘JOVGVW ‘GdIN) S3DYNOS FAYHL WOYd ANOLNJANI NOHLAd - SAWNS VES-9T :#3SVO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 21 of 100 Document 75-2
 

PICTURE # 116

DESCRIPTION: PYTHON —- LOXOCMUS

LOCATION: / HANDWRITTEN LIST #
MADACC TROVAN PIT # T497 207959

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS —- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 22 of 100 Document 75-2
 

PICTURE # 121

DESCRIPTION: MEXICAN PYTHON ~- BREEDING PAIR

LOCATION: D41 / HANDWRITTEN LIST #175
MADACC REGISTRATION 209240

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 23 of 100 Document 75-2
 

PICTURE #201

DESCRIPTION: OLIVE PYTHON

LOCATION: HANDWRITTEN LIST #184
MADACC REGISTRATION 207999

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 24 of 100 Document 75-2
 

PICTURE # 110

DESCRIPTION: JUNGLE CARPET PYTHON

LOCATION: D47/ HANDWRITTEN LIST #34
MADACC REGISTRATION 209308

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 25 of 100 Document 75-2
 

PICTURE # 207

DESCRIPTION: BURMESE PYTHON

LOCATION: | HANDWRITTEN LIST #177
MADACC REGISTRATION 207961

PICTURE TAKEN: 3®° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

 

EXPERT WITNESS —- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 26 of 100 Document 75-2
 

PICTURE # 223

DESCRIPTION: BURMESE PYTHON

LOCATION: HANDWRITTEN LIST #216
MADACC REGISTRATION 207963

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

EXPERT WITNESS - MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 27 of 100 Document 75-2
 

PICTURE # 115

DESCRIPTION: BALL PYTHON

LOCATION: D4 / HANDWRITTEN LIST #203
MADACC REGISTRATION 209220

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS ~ MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 28 of 100 Document 75-2
 

PICTURE # 117

DESCRIPTION: BALL PYTHON

LOCATION: DS / HANDWRITTEN LIST #183
MADACC REGISTRATION 209221

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS —- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 29 of 100 Document 75-2
 

PICTURE #203

DESCRIPTION: BALL PYTHON

LOCATION: D35/ HANDWRITTEN LIST #181
MADACC REGISTRATION 209236

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 30 of 100 Document 75-2
 

 

PICTURE # 205

DESCRIPTION: BALL PYTHON

LOCATION: D40/ HANDWRITTEN LIST #174
MADACC REGISTRATION 209239

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 31 of 100 Document 75-2
 

PICTURE # 30

DESCRIPTION: BALL PYTHON

LOCATION: IB4/ HANDWRITTEN LIST #186
MADACC REGISTRATION 209247

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #:; 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 32 of 100 Document 75-2
 

PICTURE # 28

DESCRIPTION: BALL PYTHON

LOCATION: IB5 / HANDWRITTEN LIST #189 /
MADACC REGISTRATION 209248

PICTURE TAKEN: 382 WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 33 of 100 Document 75-2
 

PICTURE #202

DESCRIPTION: BALL PYTHON

LOCATION: IB10/ HANDWRITTEN LIST #179
MADACC REGISTRATION 209255

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 34 of 100 Document 75-2
 

PICTURE # 109

DESCRIPTION: BALL PYTHON

LOCATION: D46/ HANDWRITTEN LIST #41
MADACC REGISTRATION 209310

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 35 of 100 Document 75-2
 

 

PICTURE # 27

DESCRIPTION: RETICULATED PYTHON

LOCATION: D8 / HANDWRITTEN LIST #23 /
MADACC REGISTRATION 209283

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 36 of 100 Document 75-2
 

PICTURE # 224

DESCRIPTION: PYTHON PIMBURA

LOCATION: HANDWRITTEN LIST # NOT FOUND ON LIST
MADACC REGISTRATION 207979

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 37 of 100 Document 75-2
  
  

 
   

CEN TLMAL SPORT EI Gant

meet Chee simkanen”,

 

PICTURE # 4

DESCRIPTION: CALIFORNIA KING SNAKE

LOCATION: D37/ HANDWRITTEN LIST #52
MADACC REGISTRATION 209304

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 38 of 100 Document 75-2
SECTION 10
SPIDERS

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 39 of 100 Document 75-2
940 T A9Vd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

€T
90T ZT
ALAIDOS
JTINJANS J VLVIMLS VINSHLONDIOd Ot/zZT/s
/et/ INVWOAH T 0sz Z
NISNODSIM
TI
OZT OT
ALAIDOS
JUNSAN J VIVLUA VIYa
VIYFHLO1DIOd OT/ZT/S NVI T 6vz 9
NISNODSIM
6
(NVISV) 8
Linayv J
SuaaidS YOO dV (d EEN MISSI eve
(NVISV) ZL
Linav Ww
Suaaids Hood dvul ty TWIAINYV ONISSIA Zz Tve
9
g
AL3IDOS
TUNIAN J VLVNUYO VINSHAO1INIOd OL/2T/S INVINNH T VIE Sev
NISNODSIM
v
SuadldS (9T) N34LXIS TWLOL| ©
SY3AqdIdS ONISSIA (Z) OML
Suadids (vt) NJaLYNOS
Zz
SILVISD T
LN3DS3100V d-W GNNOod G3SA0WSY # NOLLYLSIOSY sisn Q3AIYO.LNSANI | HOWS 40
Aaya X3S Sdldads / 3448 auaHM alva ovavA HOIHM JYaHM # qwioL| # WALI | # ld
IOV
W 7 4 | f | I H 5 J J a 3 q V

 

 

 

 

 

 

 

6102/8 4O SV (SALON N3.LLIYM ‘SOVAVW ‘GdWW) S3DYNOS FIYHL WOUs AMOLNJANI VINLINVYWL /YAAIdS VES-9T :#4ASWO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 40 of 100 Document 75-2
940 ¢ IDVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

€L
ZI
SVAVIVIWIH =| LHONWD _. WILVIMLS
002 OST | 00¢- OST 8 SLVHD “M aM OO | viwaHLo11D030d
TL
TISVIIVAY OT
YIDNO1 ON VIGNI LHONVD VIVLLIA
, o'T'O
OS¢-OST | 0S¢- OST qaisn vsi / WINVT YS aM VINJHLONDAOd
6
THON) 8
- - aVaNVUV
00Z-SZT | OOT-SZ aM
LHONV) L
_ aVINVUV
00Z-SZT | OOT-SZ om
9
TIGVIIVAY g
wzz-est lost -szt YSONO1 ON VIGNI LHONV? ot VIVNUO
ash WS3 /winviuis | aim VIYAHLO1Dg0d
v
€
Z
T
anosay
p2/S AMWVA|SSOTALVG| SFYyINDIY | snowonsa tHONW? NrA ‘0°00
InsuuND | LY aNIvA said NON y eaoan NIDIYO 3ALLWN AWYN DISLLN3IDS
O3LVANLLSE | CSLVINILSS| / GALYOdIAT /SNOWONAA CM aaaua Ollwe
. / AJALLdVD
M A n L Ss u Oo d O N

 

 

 

 

 

 

 

6102/8 4O SV (SALON NALLINM ‘SOVAVIN ‘GdN) S3DUNOS FINHL WOYS AUOLNIANI VINLNVUVL / YIGIdS ES-9T -#3SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 41 of 100 Document 75-2
940 € JDVd

 

SUN3BANS

WHHI1Nd
VIOLSOWWVYS

ot/2t/s

LUT
AL3ID0$
JNVINNH
NISNODSIM

vac

9E

ve

 

€Z

 

JUNIAANS

YOTODISHSA

VIFVINSIAV

Ot/2t/s

80T
ALIIDOS
ANVIANH
NISNODSIM

€9¢

SE

cc

 

Té

 

NOILLIGNOD
1934d4d
LIndY JOYVI
ATIVNOILd39xX4

SVDID SALVYDOUSLSAH

OT/zt/s

SIT
ALJIDOS
ANVINNH
NISNODSIM

coc

vE

02

 

6T

 

Lindy JOYVI
ATIVNOILd39X4

VOITIVLAW VINAHLONDIGd

OT/2@t/s

OTT
ALAID0S
ANVAINH
NISNODSIM

T9C

ee

8T

 

LT

 

TTINIANE

SIIVS3Y VIYAHLOMNDIOd

ot/2t/s

IT
ALIIDOS
ANVINNH
NISNODSIM

092

ce

oT

 

ST

 

JTINAANS

VLV1dNY VIdaHLONDIOd

OT/zT/s

 

SIMLVI39D
AN39SHIOdV
Aavd

4DV

dW
X4S

saldadS / 334d

aNno4
JYaHM

G3AOWSAY
diva

# NOILYLSID3u
DOVAVIN

SSH
HOtHM

OTT
ALADOS
ANVINNH

| NISNODSIM

Cte

TE

vt

 

GAIYOLN3SANI
JYaHM

HOW 40
# IWWLOL

# WSL

# Old

 

 

W

 

 

 

H 2

 

 

 

qd

 

 

2

 

 

 

 

 

6102/8 4O SV (S.LON NILLIYM ‘SOVAVI ‘ddiN)) SJDUNOS FSYHL WOUS AMOLNJANI VINLNVUVL / MIdIdS PES-9T -#ISVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 42 of 100 Document 75-2
940 bv 39d

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vz
SZI-OOT | SZT - OOT Izvua THON V¥Ho1Nd
aim VIOLSONWYVYD
€Z
ANDINILEV\ LHONVWD YOTODISUA “
Ser -O0r | sv- sy ‘VoINIWOG aM oro iW InSIAY
‘SdNolaavNo v
Iz
0z
LHONWD svdID
OSE -O00€ | 00Z-OZT NOOwINVD o'T'0
aim S3.LVYDOUTLSAH
61
ST
ONIG3qug
008-009 | 009 - 00¢ VIGNI NuO@ | aaudvo O'T'0 VOITIVLAW
NY3HLNOS | JALLdvD ist WIYAHLOTIIIOd
LT
OL
IHONVD snvDau
O9T -OvT | OVT -OZT S Ty
VISW HLNO aM OO | viwaHLot030¢
ST
VI
VIGNI LHONVD VIVAsNy
00Z-SZT | 00Z- SLT , O'T'O
SLVH9D "MWS aM WIYSHLONDIOd
- T
anosau
v2e/S ANIVA| SSOT3LVa] Sa¥INO;Y | snowonaa nn
- 0'0'0
Inauund | lvamiwa| — sao NON  aawoawt NIDINO SALLWN ea coun ony | 2AWN 2idlLNaIOS
/SNOWONJA
G3LVWILS3 |GSLVWILSS| / GaLYOdWII /ANLaVD
M A n L S u 0 d O N

 

 

6102/8 40 SV (SALON NALLIYM ‘SDVAVIA ‘GdIN)) SADYNOS FINHL WOUS ANOLN3ANI VINLNVUVL / YadIdS vES-9T :#3SVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 43 of 100 Document 75-2
9405 49Vd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9€
| ; SE
_ [ve
€€
Ze
TE
€IT O€
SadluNd1Nd ALIIDOS
JUNIAN J T
VIOLSVININWHD ot/et/s INVWNH £90 6e
NISNODSIM
6Z
8Z
TIT
ALIID0S
JTINSANS J VINA WW14d t/2t/s
TadAHOVUS Ot/7T/ NVWH T 992 SE
NISNODSIM
LZ
vil 9Z
Sad MHD 1Nd ALIIDOS
4 t/2ZT/S G9Z LE
VIOLSOWAIVYS Or/er/ AINVAWINH
NISNODSIM
_ GZ
SILVIN39 T
LN3IDszs100V d- WN ONNOd G3A0INSY # NOILYLSIDOSY Sisn GSIYOLNSANI | HOV3 IO
Aava Xas Sald3ads / G44ua aWaHM ava ovavW HOIHM JUaHM #qwioL| #WALll | # ld
IOV
W 7 | ¢f | 7 H 5 J J d > q Vv

 

 

6102/8 40 Sv (SI.LON NALLIYM ‘SOVAVW ‘GdIN) SJDUNOS JSYHL WOU ANOLNIANI VINLNVUVL / YAGIdS VES-9T ‘#ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 44 of 100 Document 75-2
9409 39Vd

 

OO’OTT’ES OL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9E
00°009'7$ 6102/8 INIVA WLOL se
00'0T9‘ZS OL : ve
00°S80‘Z$ OT0Z/S JNIVA IVLOL fo cE
ce
TE
O€
SZL-00T | $ZT-0OT VNILNIOYYV LHONVD OL'O SAd YNDNd
TWULNIO aim VWIOLSOWWYYD
62
8Z
Il XIGNAddV
LIWYAd LHONVD VININGS
OS¢@-002 | 0SZ-002 IX ‘TT
HLM AINO ona aim oro VINIAdAHOVE
LY¥OdWII
Le
92
VNILNISYV LHONVD SddIHHD1Nd
SZE-O0OT | SZT-O0T OT'O
TWHLNAD aim VIOLSOWINVYS
_ 4
T
gnosau
v2/S 3NIWA| SSO13LvVa} SayiINDIY | snowonaa - nn
Lnauyund | Lv ania SaLI9 NON Te calodve NISIYO 3ALLYN nN casa ol yy JWIVN DISLLNSIDS
/SNOWON3A
G3LVWILSS | C3LVWILS3} / GALYOdIAI /ANLaW3
M A nN L S YW oO d oO N

 

 

6102/8 JO Sv (SALON NALLIUM ‘SOVGYW ‘ddIN) SADYNOS FIYHL WOdd AYOLNAANI VWINLNVUVL / Y3dIdS VES-9T -H#ISVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 45 of 100 Document 75-2
 

PICTURE # 435

DESCRIPTION: TARANTULA POSELOTHERIA ORNATA

LOCATION: HANDWRITTEN LIST #115

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 46 of 100 Document 75-2
 

PICTURE # 6

DESCRIPTION: TARANTULA — POECILOTHERIA / PEDERSONI

LOCATION: D12/ HANDWRITTEN LIST #120

PICTURE TAKEN: 38 WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS - MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 47 of 100 Document 75-2
 

PICTURE # 7

DESCRIPTION: TARANTULA - P. STRIATA

LOCATION: D12/ HANDWRITTEN LIST #106

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 48 of 100 Document 75-2
 

PICTURE # 31

DESCRIPTION: TARANTULA — POECILOTHERIA RUFILATA

LOCATION: | HANDWRITTEN LIST #110

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 49 of 100 Document 75-2
 

PICTURE # 32

DESCRIPTION: TARANTULA — POECILOTHERIA REGALIS

LOCATION: | HANDWRITTEN LIST #112

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS ~- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 50 of 100 Document 75-2 |
 

PICTURE # 33

DESCRIPTION: TARANTULA — POECILOTHERIA METALLICA

LOCATION: | HANDWRITTEN LIST #116

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS —- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 51 of 100 Document 75-2
 

PICTURE # 34

DESCRIPTION: TARANTULA ~ HYSTEROCRATES GIGAS

LOCATION: HANDWRITTEN LIST #118

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS ~ MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 52 of 100 Document 75-2
 

PICTURE # 35

DESCRIPTION: TARANTULA — AVICULARIA VERSICOLOR

LOCATION: HANDWRITTEN LIST #108 - BLUE BABOON

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 53 of 100 Document 75-2
 

PICTURE # 36

DESCRIPTION: TARANTULA — GRAMMSTOLA

LOCATION: HANDWRITTEN LIST #117

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS - MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 54 of 100 Document 75-2
  

PICTURE # 37

DESCRIPTION: TARANTULA —-GRAMMSTOLA AUREOSTRIATA

LOCATION: | HANDWRITTEN LIST 4114

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS ~ MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 55 of 100 Document 75-2
 

PICTURE # 38

DESCRIPTION: TARANTULA — BRACHYPELMA EMILIA

LOCATION: | HANDWRITTEN LIST #111

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 56 of 100 Document 75-2
 

PICTURE # 39

DESCRIPTION: TARANTULA —- GRAMMSTOLA AUREOSTRIATA

LOCATION: | HANDWRITTEN LIST #113

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 57 of 100 Document 75-2
SECTION 11
TORTOISE

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 58 of 100 Document 75-2
é€dOT IOV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| - OT
ST
vT
L. €T
ZT
ulVd ONIGAIYNa 6Td LOT TT
SSHINI /Ev| J 6Td | OT/ZT/S 6ZZ60Z Lv
ASIOLYOL NVISSNY (4 feu 0 dd .ovaVW
YIVd ONIGAINA std or
SJHONIZ/TS | W 8Ta | OL/Zt/s 8ZZ60 aovav
ASIOLYOL NVISSNY (Vv [eur C adW S91 SVAN ¢ ov | vt
6
ASIOLYOL 6€d
SAHNI OT 4 6¢a T/2T LEZ6O 7 W T Sp | GT
aaudunds NVOIAV ot/et/s ¢ dW 9b ova
8
SSIOLYOL 796202 bCCL ZL
S3HONI 9 J adv) S.MaDNITNOS OT/Z1/S #OVL .0VaVIN T vv
' ild NVAOWL
9
g
ASIOLYOL GINDVA avia oza 07z
SJHONIZ |AgVa oza T/2t T ev
-JONIH S,JINOH or/er/s O€Z602 adW DoVvaVIN
v
ASIOLYOL ASIOLUOL (S) FAIS] E
Z
NOLLVDSISJNOD T
/ TWAOWSY t-W GNNOd | G3SAOWSY # NOILYLSIO3Y O3IOLN3ANI HoOVs JO #
LV 3ZIS xas Salads / d344u@ 3Y3HM aLva TWoIdaV TSHAOIFIN AYSHM # WLOL | WIL # Od
SLVINIXOYUddV
W 1 ro] H 9 4 E d 5 q |v

 

 

6102/8 4O SV (SALON N3.LLIYM ‘SOVAVW ‘dIA)) SIOUNOS FAYH.L WOYS ANOLNAANI ASIOLYOL VES-9T:#ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 59 of 100 Document 75-2
@4O € 49Vd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OT
OO'0St‘TS OL ST
00°000'T$ 6102/8 ANIVA IWLOL | | oT
00°009$ OL - €T
00°00S$ OT0Z/S ANIVA IVLOL : 7 ZT
VISV tT
OSZ - OST OOT ‘kT
_ aWHINaD NMONYINOA O'T'O | IdT3ISSYOH OGNLSAL
visv. - |anoSayu SHM or
0SZ - OST OOT ‘O°
TVHINSO | RMONIINA O'O'T | IGT3ISSYOH OGNLsaL
JTSVIIVAV 6
YSONOT VWOINsAV
ON LV ADV ‘
067-002 OST -o0t aHVS 4Nos3ay oro VLVDINS
Yad S4ID4dS 8 1NaSI0 | NMONYNN INOTSHIOIO
GAL 1YLSay VUVHVS
Il XIGN3ddV
g
0SZ - 00Z OOT oouys NMONYNN O'T'0 dSONVINOd °
SNdOIOH
VIAN
9
NuglSaM S
-HLYON aauyg
Ost - TOO | WNVOINOH SAXINIY
00€ Ost 4JOSLSAYOS| = FAlLdvD
NIVY
v
€
Zz
T
610Z/S INIWA | OT/ZT/S SSOT SNOWONaA anosay - ‘000
Inzuund =| Siva Ly aNIWA + camioana | NON Saainoanl ALIN LHONWD CIM a si ony | JN O1dLLNaIOS
ALVINIXOUddY | ALVIAIXOYddV /SNOWONAA / AAILdVD
M A nN L S Y 0 d O N

 

 

 

 

 

 

 

 

 

 

6102/8 4O SV (SI.LON NALLIUM ‘SOVGVW ‘ddil) SADUNOS JSHHL WOUd AMOLNIANI ASIOLYOL 7ES-9T:#ISV) |

 

 

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 60 of 100 Document 75-2
 

PICTURE # 14

DESCRIPTION: RUSSIAN TORTOISE

LOCATION: D18/ HANDWRITTEN LIST #165
MADACC REGISTRATION 209228

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 61 o0f 100 Document 75-2
 

PICTURE # 15

DESCRIPTION: AFRICAN SPURRED TORTOISE

LOCATION: D39/ HANDWRITTEN LIST #164
MADACC REGISTRATION 209237

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 62 of 100 Document 75-2
SECTION 12
TURTLE

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 63 of 100 Document 75-2
9T 40 T ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tt
VNILNaduas SIHONI TILYNL Tt TST
9
VUGATaHO K%E W ONiddVNS NOWWOD (9 TA | or/et/s toce0e GdW | DOVaVIN
OT
TV
VNELN3dYaS SAHONI W FJTLYNL ONIddVNS tv | ot/zt/s 1/802 soyavik 192
VY¥CATaHO 8 NOWIWIOO (4 ddlN
6
: ZV
VNLLNaduas linay W JIULUN.L ONIddVNS zy | ot/et/s Para spvavIN It s Iltoz
VYCAT3SHD OUI NOWIWIOD (V ddW
8
L
974
VIVHdIIVLW Id if) SAHNI IN TTLUNL NVOIESINY 9zq | ot/zt/s €T 7607 ZEL DOVAVIN T v | Ov
SAIALV 1d 9 HLNOS XOAN-LSIMLL ddW
9
SUadIV) Ad s
snogalD GV3H GNVIOVdVYVo 87a ST
SIHONI Z£ gza_ | Ot/ZT/s ST 2602 T €
SdONAYHd Linay | WIW9€ HLGIM Gv3H GdW | DOVaVIN
N TILUNL VaalD
v
SFILYNL SITLUNL (67) NIN ALYOS| ©
Zz
T
a-W annod | GSAOWSsY # NOILYLSIOIY 4si OalMOLN3ANI HOV3 40 # #
AWN SISILLNAIDS 4Z!S yas SdlDadS / qaaua JYSHM aLvd SsoDVaVII HOIHM SYSHM # WLOL | IZLE] Dd
N W 1 =p fo] H 5 4 3 q 2 q |v

 

 

6107/8 NALLIYM ‘JOVAVWI ‘GdIA)) SIDUNOS JSYHL WOT AMOLNSANI ATLUNL VES-9T:#ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 64 of 100 Document 75-2
9T dO @ OV

 

ANTVA ON

VILLODS VAON

VOVNVO JS “NLA
ANDOU AO ISV4

"SN AO €/Z NYALSV3

OO'T

TT

 

ANTVA ON

VILODS VAON
VOVNVO 3S “NLA
ANDO¥ JO LSV4
"SN dO €/Z NYILSVA

OOT

OT

 

ANTVA ON

VILLODS VAON

VGVNVO JS “NL
ANDOU AO 1SV4

"SN AO €/Z NUALSVI

0O'T

 

 

O0€ - OSZ

00Z - OST

YSAlY ODONIYO
ONY NOZVINY

O86T IWIVIIA
AlddNs AWLddd
LHONVD 1M

‘OOT

 

 

OSZ

OST

VOIMAAV HLNOS

LHONVD TIM

O'O'T

 

 

 

 

SJNIWA LNAYYNS
ALVINIXOdddV

OT/zT/S SSO1
qLVd LV AMIVA
JLVIANXOUddV

SaY¥INOIY
SALID
/ G3LYOdWI

SNOWONSA
NON /SNOWONJA

JYaIHM WOdd
73 G3LYOdW!

NIDIYO JALLVN

Ands3y¥ LHONVS
GM / JALLdv3

N-A
G38

‘0°00
OILVY

aAIN] mM)

 

 

M

 

A

 

n

 

1

 

$s

y

 

0

 

 

 

 

 

 

6102/8 NILLIYM ‘DOVGVW ‘GdW) S3DYNOS JFWHL WOUd AMOLNAANI JTLUNL VES-9T:#4SV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 65 of 100 Document 75-2
9T dO & ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LT
“waatd | xv | 4 fowaaynswowwos | 2% | OW/2HS | asMNOLON | Gy | 22¥avW 1
OT
Mowe Saf 2 | Abammsian® | eet | overs | reese | S| sow | |
ST
Wome | Sen) a | Mwwcosis® | om | overs | orn | ooh) sos
a
“wana, | xe | 2 lonaywsnowmoots| &% | O72 | 802602 | ga | soya :
ET
“morse | | 4 lowisaywsnonmos ta] 2 | eS | 902602 | cy | sowavn ‘
rau
‘yeah. Ant W ee owWoole Sy | OT/2T/S | LSM NO LON LN DVaVAN
JINVN DIILLNAIOS | zis as sald3ads / ai44Na sea anes a comm Co ASK t wil A u a4 ‘
N W a | 1 H D) 4 i q 2 a |v

 

 

6102/8 NALLIUM ‘SOVAVW ‘GdW) SADYNOS JIMHL WOYd AMOLNIANI FILYNL VES-ST-#ASVO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 66 of 100 Document 75-2
9T JO t JDVd

 

ANTVA ON

VILLOODS VAON
VOVNVO2 JS “NLW
ANDO¥ AO LSV3
"S'N AO €/Z NUALSV3

oT O

LT

 

ANIVA ON

VILODS VAON
VAVNV9 3S “NIA

ANDOU AO LSV3
"SN AO €/Z NYALSW4

o'T'O

9T

 

ANIVA ON

VLLODS VAON
VOVNV9 4S “NLA
ANDO AO LSV4
"S'N dO €/Z NYALSV4

O'T'O

ST

 

ANTWA ON

VILOOS VAON

VAVNV) 3S “NLA
ANDO" JO LSVI

S$'N dO €/Z NY3LSV3

oT'O

vt

 

 

AMIVA ON

VILOODS VAON

VOVNV2 3S “NLW
ANDOU AO 1SVI

"SA AO €/2 NYALSVA

O'T'O

et

 

ANIWA ON

VLLODS VAON

VAVNV9 JS “NLIA
ANDOU 4O 1SV3

"SN JO €/Z NYALSVI

oot

cr

 

ANTIWA LNAYYND
ALVINIXOUddV

O1/cT/S SsO1
aLVG Lv ANIWA
ALVINIXOYdd

SayINOTY
S3LID
/ d3LYOdWl

SNOWONIA
NON /SNOWON3A

JYIHM WOUd
8 CILHOdI!

NISIWO JALLVN

anosa¥ LHONVD
GUM / AALLdVD

N-A
qaaud

‘o'0'0
OLVY

 

M

 

A

 

nN

 

1

 

Ss

 

 

qu

0

 

 

 

 

 

6102/8 NILLIYM ‘DOVAVWI ‘GdIN) S3DYNOS JIHHL WOUd AYOLNJANI FILYNL VES-OT-#ASV |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 67 of 100 Document 75-2
9T JOS ADV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

€Z
IDIONTIAIAL S3HONI FILYNL ONIddVNS . eval
SANAJTOUVN | 71d t 4 YOLVOITIV (a etal | ot/et/s (e) 6sz602 adn JOVaVIN ot
Zz
ID DNIWIWAL JLLYNL ONIddVNS oea Zz
J T/S Zz
SAIN TIDOUDVII YOLVOITI (4 Oea | OF/2T/ £2602 adW VAIN st
TZ
$a1997 IWILLV
‘OT'V
IDIONIAI 1 W ison ° vrTavHD. tv | ot/zt/s LEL80Z Ww tot av) vt
SAINATIOOUOVI " " ddW
FILYNL ONIddVNS 8
YOLVOINI (Vv
0z
61
VWNILN3ddaS TNL 8Ty €ST
AN J Tx | ot/zt/s | LSINO LON €T
VuQA13H9 ONiddVNS NOWWOD (1 8 feu Gd 2OVaVI
ST
VNILN3dY3S FTLNL LT €
Ant J LT | OT/2T/S (é)ZTZ60Z Zr
VuCATSHO ONiddWNS NOWIWO9 (f fev ) adW D0VvaVIN
T
I-A GNNO4 | G3AOWSY | #NOLLYLSIDIY isn GAIMOLNSAN] | HOVd sO # #
AVN SISLLNAIDS Azis Xas Salads / 0334 SJHSHM 31Lva JIVAVIN: HOIHM JYaHM # WWLOL | INSLE| Did
N AW 1 fl f | oI H. 5 4 3 a 3 q |v

 

 

 

 

 

 

 

6102/8 NALLIYM ‘DDVGVW ‘GdW) S3DYNOS FFYHL WOU AUOLNJANI JILYNL VES-9T-#4SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 68 of 100 Document 75-2
9T 409 A9Vd

 

00ST - NZ

OOOT - 008

VMOI OL HLYON
8 SVXIL LSVS
OL VS NYAHLNOS
38 TIGNVHNVd 14

€¢

 

OOSE - te

OOOT - 008

VMOI OL HLYON
3 SWX4AL LSV4
OL VS NYSHLNOS
8 JTONVHNVd 14

LHONVD GUM

ce

 

> ZTE - AST

VMOI OL HLYON
8 SWXIL LSV4
OLV9S NYAHLNOS
8 FIONVHNVd 14

O66T
NOILVNOG
OOZ SIHdWAIWN

Te

 

0c

 

INIVA ON

VILODS VAON
VOVNVO 3S “NLA

ADO" 40 LSVW3
"SN 4O €/Z NYALSVI

O'T'O

6T

 

 

ASN IWA ON

VILOOS VAON
VOVNV2 3S “NLA
ANDOU AO 1SV3
"SN 4O €/Z NYILSWI

OTTO

8T

 

ANTIVA LNAYYND
ALVINIXOUddV

OT/ZT/S SSOT
aLvG LY AMIVA
ILVINIXOUddY

SaY¥iNOAY
SALID
/ GALYOdWI

SNOWONSA
NON /SNOWONJA

JY3HM WOed
93 GaLYOd

NIDIYO JALLVN

3NIS3a¥ LHONVD
aM / 3ALLdVvD

N-A
qi3u9

‘0'0'0
Ollvd

 

M

 

A

 

ni

 

i

 

S

qu

 

 

0

 

 

 

 

 

6102/8 NALLIYM ‘SOVAVW ‘ddIA!) SIDYNOS JFYHL WONT ANOLNJANI JTLYNL VES-OT-#ASV |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 69 of 100 Document 75-2
9T AO £ 39Vd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TE
Of
SISNANIOGINY SAHONI
Wion? uP FTLUNL XOd NVAVIVII DOVaVIN T TZ
62
ISI NALLUYM Be
ddd ¥ (i OT/ZT/S LOE
VNS YOLVOITIV ( {ets NVH daw T 767
LZ
IDIINIAIAL Linav W sUunL SNIeAWNS v7a | OT/2T/S | LSITNOLON vee DovVavVIN 0z
SAWATDIOYOVIN ddW
YOLVDINIV (H
9Z
IDIONIAIASL FJTLYNL ONIddWNS via T
W Ta 861602 T |Tt
SAWTDOUOVIN YOLVOIMV (5 v or/et/s ddl D0VavVIN 6 e
Gc
IDIDNIAIAISL S3HONI ATLYUNL ONIddVNS 67a 9ST
8T |7ZTE
SAWS1ID0NOVIAI %B 4 YOLVOITIV (4 62a | Ot/et/s vre6o7 dW | Y3MOL IVI
vz
IDIDNIATAIS LE FLLYNL ONIddVNS 94 LST
LT
SAINZTIDOYOVIA W YOLVOINV (4 98 Ot/eT/S | IST NOLON GdW | YAMOL JV
T
d-W GNNO4 | GSAOWaY | #NOILLYLSIOIY isn GAIMOLNJANI | HOV3IO # #
JINN SISLLN AIDS azis XdS Salads / 3348 3Y3HM aiva aoVvavVAI HOIHM qYaHM # W1OL | INJLI| Did
N W a a H 5 4 i q 2 a |v

 

 

6102/8 NALLIUM ‘SDVAOVW ‘GdIAl) SIOYNOS JAYHL WOYS ANOLNAANI JTLUNL VES-9T:#ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 70 of 100 Document 75-2
9T JO 8 ADVd

 

 

 

 

 

 

 

 

 

 

 

TE
‘SNVadITIHHd OF
‘VISAINOGNI
00Z - SZT Ov -SZ ‘VIdOdINVD N dg.
‘ANVTIVHL
‘VIONI NYSLSVA
62
S007 82
NZ - OSLT 00S-007 AN NOILVNOG
ALVAIYd
£@
VMOI OLHLYON
3 SVX4AL LSV4
NB -OS OOS - IC LHD GM A OOT
OL V9 NYSHLNOS nwo
8 FIGNVHNVd 14
92
VMOI OL HLYON
8 SVX3L LSV4 y3a1vad
NE- OST 00S - 00% OLV5S NYSHLNOS INN
8 FIGNVHNVd 14
GZ
wwojounison | a
OOzT - 006 00S - OO O1 V9 NYSHLNOS SVYIHD NVLS
NMONNN
8 FIONVHNVd TA
ve
VMOI OL HLYON
NE -005Z O00T - 008 B SVX4AL LSV3 886T
OLVO NYSHLNOS | SVHIHD NVLS
RB JIGNVHNVd T4
AMWA LNIYYND ik ie Soh A uD SNOWONSA 3YaHM Wows NIOIHO JALLYN anosay¥ LHONVWD | N-A ‘0°00 T
NON /SNOWONIA | 3 daLyOdWll Gum /3AtLdv> | 03349
ALVINIXOUddV JLVINIXOUddV | / GALYOdWII / Olle
M A n 1 S u o d Oo

 

 

 

 

 

 

 

 

 

 

 

6107/8 NALLIYM ‘SOVGVW ‘GdW) SIDUNOS JFYHL WOUd ANOLNSANI JILUNL VES-9THISV |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 71 0f 100 Document 75-2
9T JO 6 ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VIVNIDUVIN S3HONI ( 2 €0T tv
viIdld SANSSANHO | Xz JTLUNL GALNIVd (Vv zZ1 | Ot/zT/s ZOZ60Z aaw | sovavn z O€
or
SINDNNIYL SAHNI unt <a Sp
i SOT
YVNITOUVD €al | OT/2T/s 9PZ60Z 6% |TIZ
LY -
VNadVuYaL “zV XO@ G3O0L-J4ayHL (a Gdn DVAVIN
SINSNAEL SAHONI FILNL zal TLT WW
VYNITOUVD zal | Ot/zZT/s ZZL80Z z 87
y -
YNadVHNAL “%v XO9 GJOL-JIYHL (Vv adw | 2ovavW
ev
£y ZOT tv
J JILYNL XO" 31 €x | OT/zt/s z
YNYO /et/ €0Z602 aaw | sovavw T LZ
Tv
Ov
VILVNUO 3LYNHO | SSHONI 6al OLT
aN3avuyaL G NN FILYNL XO 6al | OT/2T/s vS760Z aaw | sovavn T 92 |zTZz
6E
VINIEYSHD1Nd JILYNL Ted Z9L gE
NN I TZ
SAWIN'STOONIHY XO NYALSVIHLNOS Ted | OT/2T/s vec60c GdN | DOVaVW sé |?
LE
. TILYNL GOOM tza Tz Of
SAWIWATOONIHY é | LINaV 4 tza | ot/zt/s TEzZG0Z T v2
NVOIMAANV WELNID [evs GdN | DDvVaVW
cE
ILLOHNOW S3HONI Zia ZST ve
T €Z |60Z
agai 2ITS 4 JILUNL XOd Ga1g3y «| LTA | OT/zT/s 9ZZ60Z aaw | sovavw
€€
VOLLNIA SAHNI ATLYNL Z£¢éq 6VT ce
£z7a | Ot/zt/s vL7Z60z T 7 | OT
SAINSYNVIN S CGNOd MOTIIA NVISV feu GdN | 2DvaVN
T
d- Wi ONNOJ | GIAOWSY # NOILYLSISIY isn QSIYOLNIANI HOV JO # #
AWN SISLLNAIDS 4ZIS xX4as Sdl4dS / qaaua SYSHM 31Lvqa DDVAVA HOJHM AJH3HM # WLOL | WIL! Did
N W 1 r | H 5 4 J q 2 q |v

 

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 NALLINM ‘DOVGVW ‘ddIN) SIDYNOS JIYHL WOYS AMOLNIJANI FILYNL 7ES-9T:#39SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 72 of 100 Document 75-2
9T 40 OT ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lv
AINTVA ON AINIVA ON ANANILNOD NN
VOY HLYON
ov
cP
vsn
0S - OV GE -SZ u
TWHLNAD / HLNOS ANISAY SHM
vy
vsn
0S - OV SE-SZ
TWHULNAD / HLNOS INN
ev
zy
ANTVA ON AINIVA ON
Tv
S86T Ov
JINTWA ON INTIWA ON ‘VSN SNIVId LV3YD| ~=NOLLVNOG NN
JLVAINd
6€
3NDS3Y SE
- - 1N
Ov -SE O€ - SZ SVOIMFINY sWAtad NN n
LE
SZT - OOT 0S -SE SVDINANV LHOSNVD GM 9
SE
LL6T vE
- - N da
0SZ - 002 09-05 VISV Noovud 13d
€€
T86T Ze
002 - 009 OVT - SZT VISV IWVIA TVIAINY| oN agi
NOZVINV
ANTWA LNIYYNS oe A ale SNOWON3A JWaHM WOUd NISIHO JALLYN 3aNDSIY LHONWD | N-A ‘o'00 T
NON /SNOWONSA 3 G3ALYOdWII 9g
SLVIAIXOUddV JILVIIXOUday | / GaLYOdWI GiIM / SALLdVD | G38 OILVY
M A n L S u 0 d Oo

 

 

 

 

6102/8 NALLINM ‘JOVAGVI ‘GdW) SIDYNOS 3FYH.L WOUS AYOLNAANI FILYNL VES-IT-#ASVO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 73 of 100 Document 75-2
9T AO TT ADWd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SNV5D314 VidIdoS | SAHONI W waansa -aau ( wsavwnn o yay 65
SAWAHOVUL L S d3¥uv3-d3y (H NN ON 2 Ov
SNV5D314 VidIdoS | SSHONI W ugans aayva-aau (9 596 9ET 8s
SAIWSHOVEL %8 4 q 96400 9801 20VvavIN 6E jere
LS
SNVOTI VIERDS | SAHIN Ow | waansaauva-agu(4 | stx | ot/zt/s £92602 ah cr BE |90€
SAWAHOVELL 9 GdW | 2OVaVAN
9S
SNW9A1a V1dIeDS | SAHONI W ywaans asyuva-aau (3 | vty | ot/zt/s 997602 vb ovt Ze |OTE
SAWSHIVEL “Vv GdW |} DOvVaVW
SNV9413 VidIuOS | SAHNI ZT €vt a8
d - x
SUNSHIvEL “9 ywJans aayva-aa" (a | ZT ot/zt/s 97602 ad sovavW 9¢ |PTV
SNV9919 WidIdoS | SAHDNI TIM 6EL ys
J - x Z1/s SE |vtE
SAWAHOVEL ff Y¥3als aayv3-as" (D | TT ot/zt/ 797607 daw ova
SNVW9413 WLdlddS | SAHNI 9» E€T €s
- » ve |€lv
SAINAHOVUL } J wgaans aayvs-aay" (a | 9 ot/zt/s £97607 Gain sovavw
SNV9374 VidIddS | SAHNI gal Tet cs
- 8 T v 6 €€ |Ztp
SAWSHOVYLL Xb J yaans aay¥v3-ds" (Vv al | ot/zt/s 670602 daw spvavI
TS
NONIGNVW1d SAHONI 974 TOT 0s
\ zal | OT/Z2T/S S61L607 T Ze
VAGIOGAINA “xT TUUALSONIGNVIA | 9 fers ddW | DOVvaVAN
6P
VLVNIDYVIN SIHONI 2 vOT Sv
gx | oT/zt/s L0Z60Z TE
VLOId SAWASAUHD | %P TULYNL GALNIWe (8 feu addW |  DovVaVW
T
tI-W GNNOJ | GSIAOWSY # NOILYLSISAY Si Q3SIYO.LN3ANI HovV4 40 # #
JIN SILLNSIIS azis Xas saldads / 03348 JYIHM 31Vd DIVAVWN HOIHM 3JYSHM # TWLOL | INSLE| Old
N W 1 pl cr] H 5 4 a q 2 aq |v

 

 

 

 

 

6T0Z/8 NALLIYM ‘DOVAVW ‘GdiA) SADUNOS JFYHL WOU AMOLNAANI JTLYNL vES-OT-#ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 74 0f 100 Document 75-2
9T 40 CT A9Vd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6S
67-06 02-ST NOIS3SY WYLNAD O'O'r
8 LSAMGIW VSN
NOIS3Y 1VHLNID 8s
GZ-0S 02 -ST OT
8 ISIMAGIA YSN
NOI9SY WYLNAD fs
SZ-OS 0¢-ST ‘0
@ ISIMIW WSN INDSIY SHM O'O'T
NOISSY IWYLNAD 98
SZ-0S OZ - ST oO
3 LSAMGIIAN YSN NN oot
NOIS3Y IVWHLNID $8
GZ-0S OZ - ST TT
3 ISAMGIIN YSn INDSAY SHM A O'T'O
NOID3SY WYLN3aD vs
GZ-0S @-ST A oTO
0 8 LSAMAIA VSN ANISAY SHM
NOID3¥Y WYLN3AD es
- - A OT'O
SZ£-06 OZ - ST 3 ISAMQIW YSN ANDSIY SHM
NOISSY IVYLNAD es
- - LHONVD TIM A OT'O
S405 Oc~ st 8 LSIMAGIW VSN
TS
0s
ANIVA ON ANIVA ON ‘wsn /VaVNVO
67
BV
AINIVA ON ANTVA ON LNANILNOD INN
VOIMAWNY HLYON
ot/zt/ssso1 | Sayinogy ‘ooo | I
ANIWA INFUEND |S vaivamvA| — sald SNOWONSA =| 383HM NOUS NiooaAun — | 22SaH LHONWI) NTA
NON /SNOWONSA | 8 GALYOdIII QuUM / 3ALLdVD | G35Yusd | OLLVY
aLVINIXOUddY ALVINIXOUddY | / GALYOdWI /
M A n L S uy o d Oo

 

 

 

 

 

 

 

 

 

 

 

6T0Z/8 NALLIYM ‘JIVAVIN “dlA) SIDUNOS JAYHL WOU AMOLNAANI ATLYNL VES-9T-#4SVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 75 of 100 Document 75-2
9T JO €T JDVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SNV5314 WLdlddS W Ber "
SAWAHOVEL ywaans aayva aay €S$7620Z ISI NALLY v6Z |60€
GNVH Gd
SNV9314 VLdIuDS | | war um OZ
SAWSHOVYL ywaans aayva aly ISN N3L € s6z |g0¢
GNVH GdW
69
39
VLAVSNVYN FULYNL ISK N3LLIYM
SAWSOWULVE NN av3H GVOL svt anvuaaw | = | 2 | &
19
99
YIONIINO| IWSONIINO|G ISM NSLLIYM
691 T 692 | Tv
SNdOWOH SNdOWOH CGNVH Gd
S9
VIVHdIOVLV 1d 1SK NALUYM v9
T 397
SASL Id J FLLYNL AOIN LSIML ot/Zt/s NVH del
€9
z9
INOS13N SIHONI FILUNL p> STZ
W vx | OT/ZT/sS 797602 T Zy |STtv
SAWIaNVSd %9 a3im39-04¥ ValNols / Gd | DOVaVW
19
09
SNV9314 VLdIdoS
JHOINIS| IW gay¥v3-a3u (I YAgANN ON D0VaVIN Tr
SAINSHOVUL S3HONI ywaans 3u (
T
d-W GNNO4 | GSAOW3Y | #NOLLYLSIDSY isn G3IYOLNSANI | HOV3 40 # #
JIN SISLLNAIDS azis xas saldads / q334@ JYuaHM Alva aoVvavIN HOIHMA JUZHM # WLOL | INALI| Did
N W 1 pf oT H 5 4 I qd > q |v

 

 

6T0Z/8 N3LLIUM ‘DDVGVIN ‘ddlWi) SIOUNOS JAWHL WOYS AMOLNAANI JTLUNL VES-9T-#ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 76 of 100 Document 75-2
9T dO PT ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TL
SZ-0S OZ - St ANDSAY SHM OOT
OL
SZ-O0S O02 - ST ANDSIY SHM oto
69
O86T 89
OOE - 00Z OOT - OS SNOILVONNOA XNA
33d JMNLddy
L9
99
qq.
9
O86T IVI v9
OOE - OSZ 00Z - OST del ‘TO
AlddNS J11Ld3y A 0
€9
co
JIGNVHNYVd
NOISIY
GE- OF -02 3NDsay¥ SHM
s¢-0 VIODIHIVIVdY 8
VINSNINAd VaIWOTs
T9
NOISSY TWYLNAD 09
- - oo T
52-05 O¢- ST RB LSAMGIW VSN
ANIVA LNAYYNS wee A ieee SNOWON3A aWaHM WO'd NIDIIO AALLYN 3aNDSAY LHONVD | N-A ‘0'0'0 T
NON /SNOWONSA | 8 G3LYOdMI JAILdVD | G33ud
ALVINIXOUddY ALVINIXOUddY | / G3LHYOdII aM / eda
M A n L S du oO d oO

 

 

 

 

6102/8 NALLIYM ‘DOVAVW ‘ddlAl) SIDUNOS JAYHL WOUs AYOLNAANI ATLYNL VES-9T-H#ISVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 77 of 100 Document 75-2
ST 40 ST ADWd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LL
OL
- SL
_ VL
a EL
cL
SNV93TS Vides ASI N3LLIGM
SAWIHOVEL 4 YsGNs GayVI Gay GNVH adi S62
J- W GNNOd | G3AOWSY | #NOLLULSIDSY isn GaIYOLNIAN! | HOWa JO # # |
aN DENI azis X4S Saldads / d33u8 3YSHM a1va oovavW H3IHM 3Y3HM # WLOL | IAIZLI| Dd
N W 7 ro] H 9 4 J q 3 a |v

 

 

6102/8 NALLIYM ‘OOVGVW ‘ddiN)) SIDUNOS JAYHL WOU AMOLNIANI ATLUNL PES-9THASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 78 of 100 Document 75-2
 

9T 40 9T JDVd

 

 

 

 

 

 

 

 

 

 

 

 

00°002‘0vS OL - LL
00°'0Z9‘VES 6T0Z/8 ANIVA IVLOL - OL
O0'SOE’8S OL [se

00°0€9'9S OT0Z/S ANIVA IWLOL 7 PL
- EZ
cL
SZ-0S OC - ST ANDS3AY SHM oT O
IMVA LNSYYND Aiea A eo SNOWONIA 3uaHM WOU NIDIYO JALLWN ANDS3Iy LHONVD | N-A ‘0'0'0 T
SLVINIXOYddV JvWIxouddy | / GaLYOdWi NON /SNOWONSA | 18 GALYOdWII GUM /JALLdVD | G3d¥8 | OILVWY
M A n L S u Oo d O

 

 

 

 

 

 

 

6T0Z/8 NALLIYM ‘DOVAVIN ‘GdIAl) SIDUNOS JFYHL WOUd AMOLN3ANI JILUNL VES-OT-#4SVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 79 of 100 Document 75-2
 

PICTURE # 40

DESCRIPTION: TWIST NECK TURTLE

LOCATION: B26/ HANDWRITTEN LIST #132
MADACC REGISTRATION 209213

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 80 of 100 Document 75-2
 

PICTURE # 261

DESCRIPTION: TWO (2) M.A. ALLIGATOR SNAPPER TURTLE

LOCATION: Al & A2/ HANDWRITTEN LIST - WRITTEN B301 ON LID—NO MATCH
MADACC REGISTRATION 208737 & 208738

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 81 of 100 Document 75-2
 

PICTURE # 312

DESCRIPTION: ALLIGATOR SNAPPING TURTLE

LOCATION: B29/ HANDWRITTEN LIST #156
MADACC REGISTRATION 216

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 82 of 100 Document 75-2
 

PICTURE #311

DESCRIPTION: ALLIGATOR SNAPPING TURTLE

LOCATION: B14/ HANDWRITTEN LIST #157
MADACC REGISTRATION 209198

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS - MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 83 of 100 Document 75-2
 

PICTURE #307

DESCRIPTION: ALLIGATOR SNAPPING TURTLE

LOCATION: -29/ HANDWRITTEN LIST #191

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 84 of 100 Document 75-2
 

 

PICTURE # 16

DESCRIPTION: ASIAN YELLOW POND TURTLE / MAUREMYS MUTICA

LOCATION: D27/ HANDWRITTEN LIST #149
MADACC REGISTRATION 209214

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 85 of 100 Document 75-2
 

PICTURE #209

DESCRIPTION: KEELED BOX TURTLE

LOCATION: D17/ HANDWRITTEN LIST #167 -HORFRELDS’ TORTOISE?
MADACC REGISTRATION 209226

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 86 of 100 Document 75-2
 

PICTURE #210

DESCRIPTION: SOUTHEASTERN BOX TURTLE

LOCATION: D31/ HANDWRITTEN LIST #162
MADACC REGISTRATION 209234

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 87 of 100 Document 75-2
 

PICTURE #212

DESCRIPTION: MALAYSIAN BOX TURTLE

LOCATION: IB9/ HANDWRITTEN LIST #170
MADACC REGISTRATION 209254

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 88 of 100 Document 75-2
 

PICTURE #211

DESCRIPTION: THREE TOES BOX TURTLE

LOCATION: IB3/_ HANDWRITTEN LIST #168
MADACC REGISTRATION 209246

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 89 of 100 Document 75-2
 

PICTURE #412

DESCRIPTION: RED EARED SLIDER

LOCATION: IB8/ HANDWRITTEN LIST #141
MADACC REGISTRATION 209049

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 90 of 100 Document 75-2
oN
wage!
. _ te

PICTURE # 413

DESCRIPTION: RED EARED SLIDER

LOCATION: K6/HANDWRITTEN LIST #133
MADACC REGISTRATION 209263

PICTURE TAKEN: 38” WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

»

4

 

EXPERT WITNESS —- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 91 of 100 Document 75-2

washowesatbipean’ ¢ pm

bececeeemailheae a gue
 

PICTURE #314

DESCRIPTION: RED EARED SLIDER

LOCATION: K11/HANDWRITTEN LIST #139
MADACC REGISTRATION 209264

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 92 of 100 Document 75-2
 

 

PICTURE #414

DESCRIPTION: RED EARED SLIDER

LOCATION: K12/HANDWRITTEN LIST #143
MADACC REGISTRATION 209265

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

oh in

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 93 of 100 Document 75-2
 

 

PICTURE # 310

DESCRIPTION: ALLIGATOR SNAPPING TURTLE

LOCATION: Al / HANDWRITTEN LIST #154
MADACC REGISTRATION 209266

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 94 of 100 Document 75-2
 

 

PICTURE # 306

DESCRIPTION: TURTLE - RED EAR SLIDER

LOCATION: K15/ HANDWRITTEN LIST #142
MADACC REGISTRATION 209267

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 95 of 100 Document 75-2
 

PICTURE #313

DESCRIPTION: RED EARED SLIDER

LOCATION: HANDWRITTEN LIST #136
TROVAN PIT TAG # T086 207963

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 96 of 100 Document 75-2
 

PICTURE #415

DESCRIPTION: FLORIDA RED-BELLIED TURTLE

LOCATION: K4/HANDWRITTEN LIST #218
MADACC REGISTRATION 209262

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 97 of 100 Document 75-2
 

PICTURE # 41

DESCRIPTION: TURTLE - HOMOPUS BOULENGER

LOCATION: HANDWRITTEN LIST #169

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.-C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 98 of 100 Document 75-2
 

PICTURE # 42

DESCRIPTION: TURTLE —-BATRACHEMYS

LOCATION: -28 HANDWRITTEN LIST #148 - PHAYNAS GIBBUS

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 99 of 100 Document 75-2
 

PICTURE #308

DESCRIPTION: RED EARED SLIDER TURTLE

LOCATION: | HANDWRITTEN LIST #137
TROVAN PIT TAG # T086 207983

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 100 of 100 Document 75-2
